Exhibit 10.1
(QUANTA LOGO) [y65176y6517601.gif]
May 21, 2008
Peter D. Johnson
Chief Executive Officer
c/o Quanta Capital Holdings Ltd.
22 Church Street,
Penthouse
Hamilton HM 11
Bermuda
Re: 280G Tax Gross-Up Agreement
Dear Peter:
     1. In consideration of your continued employment with Quanta Capital
Holdings Ltd., a company organized under the laws of Bermuda (“Quanta”) after
the date hereof, in the event that it shall be determined that any amount or
benefit (including any cash out of stock options) that is paid or distributed to
you by Quanta, any affiliated company, any person who acquires ownership or
effective control of Quanta or ownership of a substantial portion of Quanta’s
assets (within the meaning of Section 280G of the U.S. Internal Revenue Code or
1986, as amended (the “Code”), and the regulations thereunder) or any affiliate
of such person (collectively, the “Covered Payments” and such acquisition, the
“Transaction”) would be subject to the excise tax imposed under Section 4999 of
the Code or any interest or penalties with respect to such excise tax, or any
similar tax that may hereafter be imposed (such excise tax, any such interest or
penalties, and any such similar tax are collectively referred to as the “Excise
Tax”), Quanta shall pay to you at the time specified in this letter agreement
(the “Agreement”) an additional amount (the “Gross-Up Payment”) such that the
net amount retained by you with respect to such Covered Payments, after
deduction of any Excise Tax on the Covered Payments and any U.S. federal, state
and local income or employment tax and Excise Tax on the Gross-Up Payment
provided for by this Agreement, but before deduction for any U.S. federal, state
or local income or employment tax withholding (or similar tax withholding under
laws of a jurisdiction outside of the U.S.) on such Covered Payments, shall be
equal to the amount of the Covered Payments.
     2. All determinations and calculations required to be made under this
Agreement shall be made in accordance with the principles of Section 280G of the
Code by an independent accounting firm in the United States selected by you and
reasonably acceptable to Quanta (the “Accounting Firm”). In the event that the
Accounting Firm is serving as accountant or auditor to the individual entity or
group effecting the transaction or event that gives rise to
Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 



--------------------------------------------------------------------------------



 



(QUANTA LOGO) [y65176y6517601.gif]
the obligation to make the Covered Payment, you shall appoint another accounting
firm reasonably acceptable to Quanta to make the determination required (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
reasonable fees and expenses of the Accounting Firm shall be borne solely by
you. The Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter, to you and Quanta within ten
business days of the receipt of notice from you that there has been made or will
be made a Covered Payment, or such earlier time as is requested by Quanta. If
the Accounting Firm determines that no Excise Tax is payable by you, it shall
furnish you with a written statement that it has concluded that no Excise Tax is
payable (including the reasons therefor) and that you have substantial authority
not to report any Excise Tax on your U.S. federal income tax return. If a
Gross-Up Payment is determined to be payable, it shall be paid to you at such
time as is provided in this Agreement. Any determination by the Accounting Firm
shall be binding upon Quanta and you, absent manifest error.
     3. For purposes of determining the amount of the Gross-Up Payment, you
shall be deemed to pay: (a) U.S. federal income taxes at the highest applicable
marginal rate of U.S. federal income taxation for the calendar year in which the
Gross-Up Payment is to be made; and (b) any applicable state, local and non-U.S.
income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in U.S. federal income taxes which could be obtained from the
deduction of such state, local or non-U.S. taxes if paid in such year.
     4. In the event that the Excise Tax is subsequently determined by the
Accounting Firm or pursuant to any proceeding or negotiations with the Internal
Revenue Service to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment made, you shall repay to Quanta, at the time
that the amount of such reduction in the Excise Tax is finally determined, the
portion of such prior Gross-Up Payment that would not have been paid if such
Excise Tax had been applied in initially calculating such Gross-Up Payment, plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code (an “Overpayment”). In the case of an
Overpayment, you shall, at the direction and expense of Quanta, take such steps
as are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by,
Quanta, and otherwise reasonably cooperate with Quanta to obtain a refund for
the excess amount. Notwithstanding the foregoing, in the event of an Overpayment
that has been paid to any U.S. federal, state, local or non-U.S. tax authority,
repayment thereof shall not be required until actual refund or credit of such
portion has been made to you, and interest payable to
Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 



--------------------------------------------------------------------------------



 



(QUANTA LOGO) [y65176y6517601.gif]
Quanta shall not exceed interest received or credited to you by such tax
authority for the period it held such portion. You and Quanta shall mutually
agree upon the course of action to be pursued (and the method of allocating the
expenses thereof) if your good faith claim for refund or credit is denied.
     5. In the event that the Excise Tax is later determined by the Accounting
Firm or pursuant to any proceeding or negotiations with the Internal Revenue
Service to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including, but not limited to, by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), Quanta shall promptly make an additional Gross-Up Payment in
respect of such excess (plus any interest or penalty payable with respect to
such excess) at the time that the amount of such excess is finally determined.
     6. The Gross-Up Payment (or portion thereof) provided for in this Agreement
shall be paid to you not later than ten (10) business days following the date
the Determination has been delivered to you or Quanta; provided that such
Gross-Up Payment shall in no event be made earlier than the date of the closing
of the Transaction (the “Payment Date”). Notwithstanding the immediately
preceding sentence, if the amount of such Gross-Up Payment (or portion thereof)
cannot be finally determined on or before the date on which payment is due,
Quanta shall pay to you on the Payment Date an amount estimated in good faith by
the Accounting Firm to be the minimum amount of such Gross-Up Payment and shall
pay the remainder of such Gross-Up Payment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, provided that the entire amount of the Gross-Up Payment shall in
all events be paid no later than the end of your taxable year next following
your taxable year in which the Excise Tax (and any income or other related taxes
or interest or penalties thereon) on a Covered Payment are remitted to the
Internal Revenue Service or any other applicable taxing authority. In the event
that the amount of the estimated Gross-Up Payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
Quanta to you, payable on the fifth (5th) business day after written demand by
Quanta for payment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).
     7. To the extent that the Gross-Up Payment is subject to Section 409A of
the Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including the regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto (the
“Guidance”). Quanta reserves the right, to the extent Quanta deems necessary or
advisable in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all benefits provided
Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 



--------------------------------------------------------------------------------



 



(QUANTA LOGO) [y65176y6517601.gif]
under this Agreement are made in a manner that qualifies for exemption from or
complies with Section 409A of the Code (which amendment may be retroactive to
the extent permitted by the Guidance); provided, however, that Quanta makes no
representations that the compensation or benefits provided under this Agreement
will be exempt from Section 409A of the Code and makes no undertakings to
preclude Section 409A of the Code from applying to the benefits provided under
this Agreement.
     8. This Agreement and all disputes or controversies arising out of or
relating to this Agreement shall be deemed to be made in and in all respects
shall be interpreted, construed and governed by and in accordance with the
internal laws of the State of New York without regard to principles of conflicts
of law that would apply any other law.
     9. The parties hereby irrevocably submit to the jurisdiction of the courts
of the Borough of Manhattan, State of New York and the Federal courts of the
United States of America located in the State of New York solely in respect of
the interpretation and enforcement of the provisions of this Agreement, and
hereby waive, and agree not to assert as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such a New York State
or Federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by
law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in this Section 9 or in such other manner as may be permitted by law
shall be valid and sufficient service thereof.
     10. All notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given (a) when sent
if sent by facsimile or email; provided that the receipt of such fax or email is
promptly confirmed in writing or by telephone confirmation thereof, (b) when
delivered, if delivered personally to the intended recipient and (c) two
business days following sending by overnight delivery via a national or
international courier service, and in each case, addressed to a party at the
following address for such party:
if to Quanta:
Quanta Capital Holdings Ltd.
22 Church Street,
Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 



--------------------------------------------------------------------------------



 



(QUANTA LOGO) [y65176y6517601.gif]
Penthouse
Hamilton HM 11
Bermuda
Attention: Chief Executive Officer
if to you:
Peter D. Johnson
36 Hubbard Avenue
Red Bank, New Jersey 07701
or to such other address as the person to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.
     10. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by you or your beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
your legal personal representative.
     11. This Agreement represents the entire Agreement and understanding
between Quanta and you concerning the Gross-Up Payment. This Agreement
supersedes any prior agreement or understanding of the parties with respect to
the subject matter hereof.
     12. No provision of this Agreement may be amended unless and to the extent
such amendment is agreed to in writing and signed by both you and an authorized
officer of Quanta. No waiver by either party of any breach by the other party of
any condition, obligation, performance or provision contained in this Agreement
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Any waiver must be in writing and
signed by the party to be charged with the waiver.
     13. If any provision of this Agreement of the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or voice, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.
     14. This Agreement may be executed in counterparts, and each counterpart
shall have the same force and effect as the original and shall constitute an
effective, binding agreement on the part of each of the undersigned.
Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 



--------------------------------------------------------------------------------



 



(QUANTA LOGO) [y65176y6517601.gif]
     15. If any legal action, arbitration or other proceeding is brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and any other costs incurred in
that proceeding, in addition to any other relief to which it is entitled.
IN WITNESS WHEREOF, the undersigned have executed this Agreement.
QUANTA CAPITAL HOLDINGS LTD.

         
By:
  /s/ Jonathan J.R. Dodd
 
Jonathan J.R. Dodd    
Title:
  Chief Financial Officer    
 
        Accepted: May 21, 2008    
 
        /s/ Peter D. Johnson     Peter D. Johnson    

Quanta Capital Holdings Ltd. 22 Church Street, Penthouse, Hamilton HM 11,
Bermuda
Tel: 441-294-6350 Fax: 441-294-6390 www.quantaholdings.com

 